DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 11/21/2022.  Claims 1, 13, and 19 have been amended. Therefore, claims 1-7, 9, 11, 13-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-7, 9, 11, and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
3.	Regarding Step 1, Claims 1 and 13 are directed toward a computer-implemented method, i.e., an act or step, or a series of acts or steps. Claim 19 is directed toward a machine, i.e., a system consisting of parts, or of certain devices and combination of devices. Thus, these claims fall within one of the four statutory categories as required by step 1. 
4.	Regarding Step 2A [prong 1], the claims are directed toward the judicial exception of an abstract idea.  Independent Claims 13 and 19 reflect essentially the same abstract features as claim 1, thus, claims 13 & 19 are abstract for the same reasons as claim 1 as specified below.  
5.	Regarding independent claims 1, 13, & 19, the italicized limitations emphasized below correspond to the abstract ideas of the claimed invention:
 “translating a voice search for an item to a text search wherein translating further includes receiving the voice search from a user”, “submitting the text search with the current geolocation as a search to obtain search results”, “identifying multiple locations within a store associated with the current geolocation for the item from the search results”, “wherein identifying further includes identifying a specific aisle location for the item and a specific shelf location for the item within the aisle for each multiple location”, “sorting the multiple locations for the item based on computed distances between the current geographical location with each of the multiple locations within the store”, “selecting an item location associated with being in a particular location within the store that is closest to the current geographical location based on the sorting”, “providing the search results with the item location, wherein providing further includes providing the item location and the search results as voice search results and text-based search results, and wherein the search results comprise the multiple locations and the item location selected for the item within the store”, “wherein providing further includes requesting voice clarification from the user to provide attributes of the item when multiple locations are associated with the item having different attributes at the item location and remaining one of the multiple locations, and providing a closet corresponding item location for the item from the multiple locations first in the search results based on the voice clarification when the item location changes because of the voice clarification and when the item locations does not change because of the voice clarification making the closet corresponding item location be the item location”
The limitations above demonstrate, independent claims 1, 13 & 19 are directed toward the abstract idea of allowing a user to conduct a voice search for locating multiple item locations for the item within a store, which a encompasses commercial interaction, (i.e., marketing/sales activities and behaviors) and managing personal behavior or interactions between people, (i.e., user/shopper following rules or instructions, which falls within the certain methods of organizing human activity grouping. See MPEP 2106.04(a)(2)
The Applicant’s Specification in at least [¶ 0034] emphasizes the commercial practice of how the location of a consumer (through determination of a geolocation of a consumer's device) and the specific item-level detail for an item within a store location can be processed an item level-detail and location database to provide the consumer dynamic and real-time guidance to a specific desired item within the store from the current location of the consumer. This is of import because most consumers struggle to find items within a store especially when the store carries a large number of items such as superstores and grocery stores.

Claims 1, 13 & 19 are considered certain methods of organizing human activity because as claimed, the limitations of “translating a voice search for an item to a text search wherein translating further includes receiving the voice search from a user”,  “submitting the text search with the current geolocation as a search to obtain search results”, “identifying multiple locations within a store associated with the current geolocation for the item from the search results”, “sorting the multiple locations for the item based on computed distances between the current geographical location with each of the multiple locations within the store”, “selecting an item location associated with being in a particular location within the store that is closest to the current geographical location based on the sorting”, “providing the search results with the item location, wherein providing further includes providing the item location and the search results as voice search results and text-based search results, and wherein the search results comprise the multiple locations and the item location selected for the item within the store”, “wherein providing further includes requesting voice clarification from the user to provide attributes of the item when multiple locations are associated with the item having different attributes at the item location and remaining one of the multiple locations, and providing a closet corresponding item location for the item from the multiple locations first in the search results based on the voice clarification when the item location changes because of the voice clarification and when the item locations does not change because of the voice clarification making the closet corresponding item location be the item location” pertains to a series of steps for performing product location services for a user visiting a store which may be reasonably characterized as a commercial interaction. Similarly, a user may follow these instructions to request and clarify guidance for items located in multiple locations within the store which may be reasonably characterized as managing personal behavior or interactions between people which encompasses subject matter covered in certain methods of organizing human activity grouping.   Thus, the independent claims 1, 13, & 19 recite an abstract idea.
6.	Regarding Step 2A [prong 2], independent claims 1, 13, & 19 include the following additional elements which do not amount to a practical application: 
“providing executable instructions to a hardware processor of a server from a non-transitory computer-readable storage medium causing the hardware processor to perform processing”, “an Application Programming Interface (API) and interfacing with a voice-to-text plugin service accessible from the server as externally-linked third-party service of the server”, “a user-facing interface of a device”, “an item location database”, “processing the executable instructions from the server as a Software-as-a Service (SaaS) to the device”, “an application” – see claims 1, 13, & 19, “a location-based voice manager”, “an item-location interface” – see claim 19 merely recite the words apply it with the judicial exception, or merely include instructions to implement an abstract idea on a compute, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f)
The other additional elements of  “obtaining a current geolocation of the device that initiated the voice search from the application, wherein the application obtains the current geolocation from an operating system (OS) of the device and regularly reports the current geolocation for the device to the server”, “causing the user-facing interface to present a map of the store with the closest corresponding item location pinned on a physical layout of the store within the map and further causing the user-facing interface to provide both voice and text navigation within the user-facing interface from the current geolocation of the device to the closest corresponding item location” adds insignificant extra solution activity to the judicial exception, i.e., data gathering/transmitting, as discussed in MPEP 2106.05 (g).
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
7.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “providing executable instructions to a hardware processor of a server from a non-transitory computer-readable storage medium causing the hardware processor to perform processing”, “an Application Programming Interface (API) and interfacing with a voice-to-text plugin service accessible from the server”, “a user-facing interface of a device”, “an item location database”, “processing the executable instructions from the server as a Software-as-a Service (SaaS) to the device” – see claims 1, 13, & 19, “a location-based voice manager”, “an item-location interface” – see claim 19  are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. 
The other additional elements of “obtaining a current geolocation of the device that initiated the voice search from the application, wherein the application obtains the current geolocation from an operating system (OS) of the device and regularly reports the current geolocation for the device to the server” and “causing the user-facing interface to present a map of the store with the closest corresponding item location pinned on a physical layout of the store within the map and further causing the user-facing interface to provide both voice and text navigation within the user-facing interface from the current geolocation of the device to the closest corresponding item location” were considered to be extra solution activity in Step 2A – Prong Two.  
However, the Symantec, OIP Techs., Versata and buySAFE court decisions cited in MPEP 2106.05 (d)(II) indicated that mere “receiving or transmitting data over a network” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price” are well-understood, routine, conventional computer functions when they are claimed in a merely generic manner.  Thus, the conclusion that the “obtaining”, “reports” and “causing”, steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim is not eligible at Step 2B.
8.	Dependent claims 2-7, 9, 14-18, and 20 merely add additional embellishments of the abstract idea of independent claims 1, 13, and 19 respectively, for example, further reciting “engaging in voice feedback clarification with the user” – claim 2, “overriding the current geolocation with a specific location that is identified from the text search” – claim 3, “providing the specific location as the current geolocation for the text search” – claim 4, “engaging in interactive search refinement with the user” – claim 7, “receiving a modified voice search” – claim 14, “adjusting the sort order based on a voice instruction” – claim 15 describe activities the user may perform to modify the search for the item.  These features only serve to further narrow how the abstract idea may be performed. Next, the limitations of “identifying a server having the item location database for processing the text search” – claim 5, “obtaining item attributes for the item” – claim 6 are selecting a particular data source or type of data to be manipulated as discussed in MPEP 2106.05 (g) adds insignificant extra solution activity to the abstract idea. Next, the limitations of “providing navigation instructions from the current geolocation to the closet corresponding item location” – claims 9 & 17, “providing the search results in sort order” – claim 11, “presenting the search results as an interactive map” – claim 16, “audibly communication the presented search results” – claim 18 require the use of software to tailor information and provide it to a user and are mere instructions to implement the abstract idea on a computer, as discussed in MPEP 2106.05 (f). Claim 20 describes the server and device in addition to the limitations reciting the judicial exception. As previously explained, these claimed additional elements merely recite the words “apply it” with the judicial exception and use a computer as a tool to perform an abstract idea. 
Accordingly, the dependent claims also fail to impose any meaningful limits on integrating the abstract idea into a practical application.  Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-7, 9, 11, and 13-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.
 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-7, 9, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettyjohn (2012/0232897) in view of Felt (2018/0307761) in view of Sasankan (2012/0259732) in further view of Argue (2015/0371319).

With respect to claims 1, 13, and 19, Pettyjohn discloses 
a computer-implemented method and system, comprising:
providing executable instructions to a hardware processor of a server (¶ 0033: discloses logic instructions for performing the tasks involved in receiving a user’s request, locating product information, responding by sending the product information to the user, and other tasks performed by a speech and data server.) from a non-transitory computer-readable storage medium (¶ 0034: discloses a computer readable medium) causing the hardware processor to perform processing, comprising: 
translating a voice search for an item to a text search (¶ 0062: discloses the automatic speech recognition system performs data conversion converting voice to text data.), 
wherein translating further includes receiving the voice search from a user-facing interface of an application that executes on a device operated by a user (¶ 0062, 0064: discloses operation of the system can be implemented using a smart phone application or a mobile web interface for example, the user can open a smart phone application using voice or text to search for products.); 
providing the search results with the item location to the device (¶ 0020: discloses a server generates a real-time voice and/or text response to provide the user with the location of the product within the store.), 
wherein providing further includes providing the item location and the search results as voice search results and text-based search results (¶ 0020: discloses a server generates a real-time voice and/or text response to provide the user with the location of the product within the store.), and wherein the search results comprise the multiple locations and the item location selected for the item within the store (¶ 0021, 0024: discloses the voice search can generate mobile maps of the stores built into the phone app.  The maps can route the user through the store based upon multiple search items or items found in a recipe), 
wherein providing further includes requesting voice clarification from the user to provide attributes of the item when the multiple locations are associated with the item having different attributes at the item location and remaining ones of the multiple locations  (¶ 0020, 0039, 0053: discloses the controller can be further configured to offer additional product information to the user according to the product request and send the user a voice response prompt for requesting the additional product information.  The user can search by product name, product description, brand name, product category, and/or other suitable criteria.), and providing a closest corresponding item location for the item from the multiple locations first in the search results based on the voice clarification when the item location changes because of the voice clarification and when the item locations does not change because of the voice clarification making the closest corresponding item location be the item location (¶ 0020,0024, 0055: discloses the user request multiple products and the system can route the user through the store in the most efficient manner from one product to the next.  The server generates a real-time voice response to provide the user with the location of the product within the store. The mapping function can be used to map items from a single recipe to help the user find all the items needed for the recipe in the store.); and 
causing the user-facing interface to present a map of the store with the closest corresponding item location pinned on a physical layout of the store within the map (¶ 0049-0051, 0064: discloses the map includes directions to a product location and the method determines a most efficient shopping route using product location points on the mobile web map.) and further causing the user-facing interface to provide both voice and text navigation within the user-facing interface from the current location of the device to the closest corresponding item location. (¶ 0020, 0064: discloses a server generates a real-time voice and/or text response to provide the user with the location of the product within the store.  The system responds with an answer such as returning the result to the user’s phone (i.e., a mobile web interface) and offers to map the product on a store map. The user has an option to map the product, shopping lists, or recipe items using mobile store and routing maps to the map to route the user through the store which maps items and route lists for as many items are requested).
Pettyjohn does not explicitly disclose the following limitations.
In the same field of endeavor, the Felt reference is related to systems and methods to perform an advanced voice search. (¶ 0017-0018)
an Application Programming Interface (API) (¶ 0025, 0048: discloses an application programming interface) and interfacing with a voice-to-text plugin service accessible from the server as an externally-linked third-party service of the server (¶ 0025, 0048: discloses voice to text module 420 may send the audio data to voice to text system 130 which represents a voice-to-text plugin service and may receive from voice to text system 130 a text request corresponding to the voice request)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods and system of Pettyjohon to include the features of an Application Programming Interface (API) and interfacing with a voice-to-text plugin service accessible from the server as an externally-linked third-party service of the server, as disclosed by Felt to achieve the claimed invention.  As disclosed by Felt, the motivation for the combination would have been to remotely convert some or all of the audio data from the voice request into text as suggested by the prior art. (¶ 0048)
In the same field of endeavor, the Sasankan reference is related to a method of locating a product in a store using a mobile device. (abstract)
obtaining a current geolocation of the device that initiated the voice search from the application (¶ 0030, 0040, 0045: discloses the current location of the user is available on a near real-time basis. The device may receive user input specifying the product of choice, which is the product the customer is trying to locate. The input device may include a microphone for speech recognition.) , wherein the application obtains the current geolocation from an operating system (OS) of the device (¶ 0030, 0040, 0045: discloses the mobile device 200 may also include a location sharing system 206  that determines the current location of the mobile device 200 in the store.) and regularly reports the current geolocation for the device to the server (¶ 0030, 0040, 0045: discloses the location determined at the device may be sent to server 201.); 
submitting the text search with the current geolocation as a search in an item location database to obtain search results (¶ 0040, 0045: discloses the client application 307 detects the present location of the device and identifies the product choice. When a match is found the client application determines that the product of interest in located in aisle E.); 
identifying multiple locations within a store associated with the current geolocation of the device for the item from the search results (¶ 0040: discloses the product location comprises high granularity location information such as the aisle number, row number and shelf number in the store.),
wherein identifying further includes identifying a specific aisle location for the item (¶ 0040: discloses aisle number) and a specific shelf location for the item within the aisle for each multiple location (¶ 0040: discloses shelf number);
sorting the multiple locations for the item based on computed distances between the current geographical location of the device with each of the multiple locations within the store (¶ 0040: discloses the client application may use the retrieved product location information to display the store map and render the location of the product in the store with respect to the present location of the device.); 
selecting an item location associated with being in a particular location within the store that is closest to the current geographical location of the device based on the sorting (¶ 0040: discloses the application may further indicate the shortest path to get the product of interest on the map.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify the methods and system of Pettyjohn and Felt, to include the techniques for locating a product in a store, as disclosed by Sasankan to achieve the claimed invention. As disclosed by Sasankan, the motivation for the combination would have been to help customers easily navigate the maze of products to identify their product of choice and to enhance customer satisfaction. (¶ 0006)
The combination of Pettyjohn, Felt, Sasankan does not explicitly disclose the limitation of processing the executable instructions from the server as a Software-as-a Service (SaaS) to the to the device operated by the user.
In the same field of endeavor, the Argue reference is related to providing voice directions to a customer within a store and a mobile device that provides step by step voice directions to the customer. (abstract)
processing the executable instructions from the server as a Software-as-a Service (SaaS) to the to the device operated by the user (abstract, ¶ 0019: discloses providing voice directions to a customer within a store and a mobile device that provides step by step voice directions to the customer.  The databases and servers can be included in a cloud model and the cloud model can be composed of Software as a Service.)
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Pettyjohn, Felt, and Sasankan to include the ability for processing the executable instructions from the server as a Software-as-a Service (SaaS) to the to the device operated by the user, as disclosed by Argue to achieve the claimed invention.  As disclosed by Argue, the motivation for the combination would have been to enable on-demand network access between shared computing resources when searching from an item with the store. (¶ 0007, 0019)

With respect to claim 2, the combination of Pettyjohn, Felt, and Sasankan, and Argue, discloses the method of claim 1, 
wherein translating further includes engaging in voice feedback clarification with the user providing the voice search for identifying the item from the voice search. (¶ 0053: Pettyjohn discloses the user can be sent a voice response prompt which requests additional product information.)

With respect to claim 3, the combination of Pettyjohn, Felt, and Sasankan, and Argue discloses the method of claim 1, 
wherein obtaining further includes overriding the current location with a specific location that is identified from the text search. (¶ 0053, 0061: Pettyjohn discloses once the user receives the requested information the system can request whether the user would like to locate another product or more information.)

With respect to claim 4, the combination of Pettyjohn, Felt, and Sasankan, and Argue, discloses the method of claim 3, 
wherein submitting further includes providing the specific location as the current location for the text search submitted to the item location database. (¶ 0062: Pettyjohn discloses sending the text data corresponding to the product query which includes city, state, and store location from the user and performs a data search to search the retail store inventory database.)

With respect to claim 5, the combination of Pettyjohn, Felt, and Sasankan, and Argue discloses the method of claim 1, 
wherein submitting further includes identifying a server having the item location database for processing the text search based on the current location. (See Pettyjohn - ¶ 0062, 0064-0065: discloses the user requests a product and the access system forwards the request over a network to a bank of servers to search a database of product taxonomy grammars.)

With respect to claim 6, the combination of Pettyjohn, Felt, and Sasankan, and Argue discloses the method of claim 1,
wherein submitting further includes obtaining item attributes for the item along with the item location with the search results. (¶ 0020: Pettyjohn discloses the user can search by product name, product description, brand name, product category, and/or other suitable criteria.)

With respect to claim 7, the combination of Pettyjohn, Felt, and Sasankan, and Argue discloses the method of claim 6, 
wherein providing further includes engaging in interactive search refinement with a user that provided the voice search through the item attributes. (¶ 0020, 0061: Pettyjohn discloses the system uses speech to text technology and connects a user to the system to receive product location information within a particular site such as a grocery store or hardware store.  A server generates real-time voice and/or text response to provide the user with the location of the product in the store.  Once the user and/or customer receive the requested information, the system can request whether the user/or customer would like to locate another product or more information.)

With respect to claims 9 and 17, the combination of Pettyjohn, Felt, and Sasankan, and Argue discloses the method, 
wherein causing further includes providing navigation instructions to the device from the current location to the closet corresponding item location. (¶ 0021, 0024, 0043, 0049-0051, 0054: Pettyjohn discloses the maps route the user through the store based upon multiple search items or items found in a recipe.  The map includes visual directions to a product location from a stationary point from within the store.)

With respect to claim 11, the combination of Pettyjohn, Felt, and Sasankan, and Argue discloses the method of claim 1, 
wherein providing further includes providing the search results in a sort order based on a preference or profile for the user that provided the voice search. (¶ 0062, 0064, 0068: Pettyjohn discloses the results are ranked by relevance wherein the product request is match against the product database and results are displayed to the user.)

With respect to claim 14, the combination of Pettyjohn, Felt, and Sasankan, and Argue discloses the method of claim 13 further comprising, receiving a modified voice search in response to presenting the search results and processing the modified voice search with the server. (¶ 0053, 0061: Pettyjohn discloses the user can be sent a voice prompt requesting additional product information.)

With respect to claim 15, Pettyjohn does not explicitly disclose the method of claim 13 further comprising, 
However, Felt which is pertinent in art to the claimed invention is related to a results processing system which processes results for a voice request. (¶ 0028)
adjusting the sort order presented with the search results based on a voice instruction to modify the sort order. (¶ 0078: discloses a “reorder” command that lists the results in a user defined order based on a subsequent verbal input.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Pettyjohn, to include adjusting the sort order presented with the search results based on a voice instruction to modify the sort order, as disclosed by Felt to achieve the claimed invention.  As disclosed by Felt, the motivation for the combination would have been to provide the ability for reordering results verbally as suggested by the prior art. (¶ 0078)

With respect to claim 16, the combination of Pettyjohn, Felt, and Sasankan, and Argue discloses the method, 
wherein presenting further includes presenting search results as an interactive map on the display with the current location and the item location pinned on the interactive map. (¶ 0021, 0024, 0043, 0049-0051: Pettyjohn discloses based upon a product search, a map of the site can be shown on a display screen for the user’s communication device to provide a visual representation of the location of the product at the site.  The maps are dynamic and can route the user from product location to product location inside a venue)

With respect to claim 18, the combination of Pettyjohn, Felt, and Sasankan, and Argue discloses the method of claim 13, 
wherein presenting further includes audibly communicating the presented search results through a speaker of the device as voice results. (¶ 0033, 0062: Pettyjohn discloses sending to the user a created voice response based upon the user’s requested match.)

With respect to claim 20, the combination of Pettyjohn, Felt, and Sasankan, and Argue discloses the system of claim 19, 
wherein the server is part of a cloud processing environment having at least one additional server (¶ 0020, 0064: Pettyjohn discloses a bank of servers.), and wherein the device is one of: a wearable processing device, a tablet, a phone, a laptop, and a computer-enabled device integrated into or affixed to a vehicle. (¶ 0020, 0064: Pettyjohn discloses a user or customer personal mobile phone.)

Response to Arguments
12.	Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “Claims 1-7, 9, 11 and 13-20 were rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant believes the above-noted amendments now obviate these rejections. Specifically, the claims cannot be executed by human activity and recite elements that prevent such activity. The geographic location is obtained from the OS of the device and regularly reported to the server, the voice-to-text and text-to-voice is performed via an externally linked third-party service of the server. The claims are at least a practical application because it recites a specific embodiment and implementation for which there is no concern of monopolization, and which improves store-based server technologies and mobile device technologies. In view of the above-noted amendments and remarks, Applicant respectfully requests that the Examiner reconsider and withdraw these rejections.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the specificity of the presently recited techniques does not automatically overcome the two-part analysis. It is important to note the claims do not reflect any improvements to the functioning of a computer or to any other technology or technical field.   MPEP 2106.04(a)(2)(II) discusses the sub-groupings of certain methods of organizing human activity encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. 
As explained in the previous non-final rejection and current rejection, the series of steps are for performing product location services for a user/shopper visiting a store which encompasses a commercial interaction, (i.e., marketing or sales activities or behaviors). Thus, the Examiner has identified the specific limitations of the claim(s) and explained why the limitations fall within the certain methods of organizing human activity.
In the amended claim, the “obtaining” step is an example of pre-solution activity (i.e., data gathering for use in the claimed process). MPEP 2106.05 (g) further discusses activities that the courts have found to be insignificant extra-solution activity include mere data gathering and selecting a particular data source or type of data to be manipulated.  As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). At best, the step of “obtaining” is performing the necessary data gathering/transmitting of geolocation data to carry out the claimed invention however, this does not integrate the judicial exception into a practical application or provide an inventive concept. 
Additionally, the voice-to-text and text-to-voice is performed via an externally linked third-party service of the server is considered merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions which does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)  as discussed in MPEP 2106.05(b). Contrary to Applicant’s arguments, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103
Applicant’s arguments with respect to claim(s) 1-7, 9, 11, 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629